Appeal from a judgment of the County Court of Montgomery County, rendered September 13, 1976, convicting defendant on his plea of guilty of the crime of criminal mischief, fourth degree. Following his indictment for criminal mischief in the second degree, the defendant moved for a Huntley hearing regarding his signed statement. On cross-examination, over objection, the District Attorney was permitted to ask the defendant if his statement was truthful. The defendant was then questioned by the trial court concerning his activities earlier that evening. We find no reversible error in the procedure followed in view of the trial court’s statement that the testimony elicited from the defendant would not be admissible against him at the trial, but was received for the limited purpose of establishing that the confession was freely given. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.